 



Exhibit 10.1
December 7, 2006
Murray S. Kessler
President and Chief Operating Officer
UST Inc.
100 West Putnam Avenue
Greenwich, CT 06830
Dear Murray:
     UST Inc. (“UST” or the “Company”) is pleased to provide you with this
letter agreement (the “Agreement”) regarding the terms and conditions related to
your employment with the Company.
     The Board of Directors of UST (the “Board of Directors” or the “Board”)
recognizes your contributions to the growth and success of the Company and
desires to provide you with continued employment and to make certain changes to
your employment arrangements with the Company in order to reinforce and
recognize your continued attention and dedication to the Company’s success. In
addition, the Board recognizes that, as is the case with many publicly held
corporations, the possibility of a change in control may exist, and that the
uncertainty and questions which may arise among Company management as a result
of the foregoing may cause the departure or distraction of management to the
detriment of the Company and its stockholders. As the Board considers it
essential and in the best interest of the Company and its stockholders to foster
the continuous employment of key management personnel in the event of a change
in control of the Company, this Agreement also contains terms related to a
change in control of the Company.
     Accordingly, in consideration of the premises and respective covenants and
agreements of the parties contained herein, and intending to be legally bound
hereby, the parties hereto agree as follows:

1.   Employment. The Company hereby agrees to continue to employ you, and you
agree to serve the Company on the terms and conditions set forth herein.

2.   Term of Agreement. This Agreement shall commence on January 1, 2007 and end
on the fourth anniversary of such date; provided, however, that if a Change in
Control, as defined in Section 7, shall have occurred during the term of this
Agreement, this Agreement shall continue in effect for a period of not less than

 



--------------------------------------------------------------------------------



 



    twenty-four (24) months beyond the month in which such Change in Control
occurred. On December 31, 2010 and on the last day of December of each year
thereafter, the term of this Agreement shall be one year unless, fifteen days
prior to such last day of December, the Company shall have delivered to you or
you shall have delivered to the Company written notice that this Agreement will
not be extended. Prior to a Change in Control, in no event shall the term of
this Agreement extend beyond the date on which you cease to be an officer of the
Company or a subsidiary thereof, whether or not you continue to be an employee
of the Company or a subsidiary thereof; provided, however, if you cease to be an
officer of the Company or any subsidiary thereof for Good Reason as defined
herein, this Agreement shall continue in effect for a period of not less than
thirty (30) days. You acknowledge and agree that the non-renewal of the term of
this Agreement shall not be considered a termination of employment hereunder for
any purpose, including entitlement to severance payments or any other benefits
provided for herein.   3.   Position and Duties. You shall serve as President
and Chief Executive Officer of the Company, be nominated each year as a member
of the Company’s Board and shall have such responsibilities and authority as may
from time to time be assigned to you by the Board. You shall devote
substantially all your working time and efforts to the business and affairs of
the Company.

4.   Place of Performance. In connection with your employment by the Company,
you shall be based at the principal executive offices of the Company wherever
situated, except for required travel on the Company’s business.

5. Compensation and Related Matters.

  (a)   Salary. During the period of your employment hereunder, the Company
shall pay your salary at an annual rate of $1,000,000 or such other rate as may
from time to time be determined by the Board. Such salary shall be paid in
accordance with the Company’s standard payroll practices. The salary payments
hereunder shall not in any way limit or reduce any other obligation of the
Company hereunder, and no other compensation, benefit or payment hereunder shall
in any way limit or reduce the obligation of the Company to pay your salary.    
(b)   Bonus. During the period of your employment, you may be eligible for an
annual bonus under the Company’s Incentive Compensation Plan. Your annual bonus
target shall be $2,000,000, or such other amount as may from time be determined
by the Board.

2



--------------------------------------------------------------------------------



 



  (c)   Long-Term Incentive Compensation. During the period of your employment,
you shall be eligible to participate in the Company’s long-term incentive plan
as may be in effect from time to time. The awards under the Company’s long-term
incentive plan shall be made in the sole discretion of the Board.     (d)  
Expenses. During the period of your employment, you shall be entitled to receive
prompt reimbursement for all reasonable expenses incurred by you in performing
services hereunder, including travel and living expenses while away from home on
business or at the request of and in the service of the Company, provided that
such expenses are incurred and accounted for in accordance with the policies and
procedures established by the Company.     (e)   Other Benefits. During the
period of your employment, the Company shall maintain in full force and effect,
and you shall be entitled to continue to participate in, all of the employee
benefit plans and arrangements in effect on the date hereof in which you
participate or plan or arrangements providing you with at least equivalent
benefits thereunder, including without limitation each pension plan and
arrangement, life insurance and health-and-accident plan and arrangement,
medical insurance plan, disability plan, survivor income plan, relocation plan
and vacation plan (“Benefit Plans”); provided, however, that this provision
shall not apply to incentive compensation or long-term incentive plans
maintained by the Company. The Company shall not make any changes in such
Benefit Plans that would adversely affect your rights or benefits thereunder.
Notwithstanding the foregoing, prior to a change in control of the Company (as
defined in Section 7), any change (including termination) may be made to such
Benefit Plans if it occurs pursuant to actions taken by the Company which are
applicable to all executives of the Company and does not result in a
proportionately greater reduction in your rights or benefits as compared with
any other executive of the Company. To the extent permissible under applicable
laws and regulations, you shall be entitled to participate in or receive
benefits under any employee benefit plan or arrangement made available by the
Company in the future to its employees, subject to and on a basis consistent
with the terms, conditions and overall administration of such plans and
arrangements. Nothing paid to you under any plan or arrangement presently in
effect or made available in the future shall be deemed to be in lieu of the
salary pursuant to paragraph (a) of this Section.     (f)   Vacations. You shall
be entitled to the number of vacation days in each calendar year determined in
accordance with the Company’s vacation plan. You shall also be entitled to all
paid holidays given by the Company to its executives.

3



--------------------------------------------------------------------------------



 



6.   Offices. You agree to serve without additional compensation, if elected or
appointed thereto, as a director of the Company and any of its subsidiaries and
in one or more executive offices of any of the Company’s subsidiaries, provided
that you are indemnified for serving in any and all such capacities on a basis
no less favorable than is currently provided pursuant to the Company’s By-Laws.

7.   Change in Control. For purposes of this Agreement, a “Change in Control”
shall be a change in control of UST and shall be deemed to have occurred if:    
  (A) any “person” (as such term is used in Sections 13(d) and 14(d) of the
Securities Exchange Act of 1934, as amended (the “Exchange Act”)), other than
(1) UST or any of its subsidiaries, (2) any “person” who on the date hereof is a
director or officer of UST, (3) any trustee or other fiduciary holding
securities under an employee benefit plan of UST, (4) an underwriter temporarily
holding securities pursuant to an offering of such securities, or (5) any
corporation owned, directly or indirectly, by the stockholders of UST in
substantially the same proportions as their ownership of stock of UST (a
“Person”), is or becomes the “beneficial owner” (as defined in Rule 13d-3 under
the Exchange Act (a “Beneficial Owner”)), directly or indirectly, of securities
of UST (not including in the securities beneficially owned by such Person any
securities acquired directly from UST or its affiliates) representing 20% or
more of the combined voting power of UST’s then outstanding securities,
excluding any Person who becomes such a Beneficial Owner in connection with a
transaction described in clause (C)(1) below; or       (B) the following
individuals cease for any reason to constitute a majority of the number of
directors of UST then serving: individuals who, on the date hereof, constitute
the Board and any new director (other than a director whose initial assumption
of office is in connection with an actual or threatened election contest,
including but not limited to a consent solicitation, relating to the election of
directors of UST) whose appointment or election by the Board or nomination for
election by UST’s stockholders was approved or recommended by a vote of at least
two-thirds (2/3) of the directors then still in office who either were directors
on the date hereof or whose appointment, election or nomination for election was
previously so approved or recommended; or       (C) there is consummated a
merger or consolidation of UST or any direct or indirect subsidiary of UST with
any other corporation, other than (1) a merger or consolidation which would
result in the voting securities of UST outstanding immediately prior to such
merger or consolidation continuing to represent (either by remaining outstanding
or by being converted into voting securities of the surviving entity or any
parent thereof), in combination with the ownership of any trustee or other
fiduciary holding securities under an employee benefit plan of UST

4



--------------------------------------------------------------------------------



 



    or any subsidiary of UST, more than 50% of the combined voting power of the
securities of UST or such surviving entity or any parent thereof outstanding
immediately after such merger or consolidation, or (2) a merger or consolidation
effected to implement a recapitalization of UST (or similar transaction) in
which no Person is or becomes the Beneficial Owner, directly or indirectly, of
securities of UST (not including in the securities Beneficially Owned by such
Person any securities acquired directly from UST or its subsidiaries)
representing 20% or more of the combined voting power of UST’s then outstanding
securities; or       (D) the stockholders of UST approve a plan of complete
liquidation or dissolution of UST or there is consummated an agreement for the
sale or disposition by UST of all or substantially all of UST’s assets, other
than a sale or disposition by UST of all or substantially all of UST’s assets to
an entity, more than 50% of the combined voting power of the voting securities
of which are owned by stockholders of UST in substantially the same proportions
as their ownership of UST immediately prior to such sale.   8.   Termination of
Employment.       (a) General. You shall be entitled to the benefits provided in
Section 9 upon the termination of your employment during the term of this
Agreement prior to a Change in Control unless such termination is (i) because of
your death or Disability, (ii) by the Company for Cause, or (iii) by you for any
reason other than Good Reason as defined in Section 8(d)(i) through (iii). If
any of the events described in Section 7 constituting a Change in Control shall
have occurred, you shall be entitled to the benefits provided in Section 10 upon
the coincident or subsequent termination of your employment during the term of
this Agreement unless such termination is (x) because of your death or
Disability, (y) by the Company for Cause, or (z) by you for any reason other
than Good Reason as defined in Section 8(d)(A) through (H). In the event your
employment with the Company is terminated for any reason prior to a Change in
Control and subsequently a Change in Control shall have occurred, you shall not
be entitled to the benefits provided in Section 10, unless such termination
occurs within thirty (30) days prior to a Change in Control and such termination
is by you for Good Reason or the Company without Cause in anticipation or
contemplation of such Change in Control.

  (b)   Disability. If, as a result of your incapacity due to physical or mental
illness, you shall have been absent from the full-time performance of your
duties with the Company for six (6) consecutive months, and within thirty
(30) days after written notice of termination is given you shall not have
returned to the full-time performance of your duties, your employment may be
terminated for “Disability.”

5



--------------------------------------------------------------------------------



 



  (c)   Cause. The Company may terminate your employment hereunder for Cause.
For purposes of this Agreement, “Cause” shall mean (i) the willful and
continuous failure by you to substantially perform your duties hereunder (other
than any such failure resulting from your incapacity due to physical or mental
illness), which failure is not cured within thirty (30) business days after
demand for substantial performance is delivered by the Company that specifically
identifies the manner in which the Company believes you have willfully and
continuously not substantially performed your duties; (ii) the willful engaging
by you in misconduct which is materially injurious to the Company, monetarily or
otherwise (including, but not limited to, your violation of the Company’s Code
of Corporate Responsibility); or (iii) the commission of an act or omission that
constitutes a material breach of this Agreement (including, but not limited to,
the violation of your obligations under Sections 11, 12 or 13 hereof), which act
or omission is not cured within thirty (30) business days after a notice is
delivered by the Company that specifically identifies the manner in which the
Company believes you have materially breached this Agreement. For purposes of
this subsection, no act, or failure to act, on your part shall be considered
“willful” unless done, or omitted to be done, by you not in good faith and
without reasonable belief that your action or omission was legal, compliant with
the Company’s Code of Corporate Responsibility and in the best interest of the
Company.     (d)   Good Reason. You shall be entitled to terminate your
employment for Good Reason. For purposes of this Agreement, “Good Reason” shall
mean, without your express written consent, (1) the occurrence prior to a Change
in Control of any of the circumstances set forth in paragraphs (i) through
(iv) below and (2) the occurrence on or following a Change in Control, of any of
the circumstances set forth in paragraphs (A) through (H) below, unless, in any
case, such circumstances are fully corrected prior to the Date of Termination
specified in Notice of Termination, as defined in Sections 8(f) and 8(g),
respectively, given in respect thereof.         Good Reason Prior to a Change in
Control.

  (i)   The assignment to you of any duties inconsistent with the position in
the Company that you held immediately prior to such assignment, or a significant
adverse alteration in the nature or status of your responsibilities, from those
in effect immediately prior to such alteration;

6



--------------------------------------------------------------------------------



 



  (ii)   A reduction by the Company in your annual base salary as in effect on
the date hereof or as the same may be increased from time to time;     (iii)  
Any purported termination of your employment which is not effected pursuant to a
Notice of Termination satisfying the requirements of Subsection (f) hereof (and,
if applicable, the requirements of Subsection (c) hereof); for purposes of this
Agreement, no such purported termination shall be effective.     (iv)   The
failure by the Company to continue to provide you with benefits substantially
similar to those enjoyed by you under the Company’s compensation and employee
benefit plans in which you participate as of the date hereof, or the taking of
any action by the Company which would directly or indirectly materially reduce
any of such benefits (except with respect to bonus and equity awards made under
the UST Inc. Incentive Compensation Plan, the 2005 UST Inc. Long-Term Incentive
Plan and any successor plans which are and shall continue to be in the
discretion of Compensation Committee of the Board, but which shall be determined
on the same basis as other similarly situated executives of the Company);
provided, however, that in no event shall any across-the-board or generally
applicable change to the compensation and employee benefit plans provided by the
Company affecting all similarly situated executives of the Company constitute
Good Reason hereunder.

      Your right to terminate your employment pursuant to this Subsection
(d) shall not be affected by your incapacity due to physical or mental illness;
provided, however, that the Company’s reassignment of your duties and
responsibilities during a period of your incapacity due to physical or mental
illness shall not under any circumstances constitute Good Reason hereunder.    
    Good Reason on or Following a Change in Control.

      The following events shall constitute Good Reason on or following a Change
in Control if they occur within two (2) years of the occurrence of a Change in
Control and shall constitute Good Reason in contemplation or anticipation of a
Change in Control if they occur within 30 days prior to the Change in Control.  
  (A)   The assignment to you of any duties inconsistent with the position in
the Company that you held immediately prior to the Change in

7



--------------------------------------------------------------------------------



 



      Control, or a significant adverse alteration in the nature or status of
your responsibilities, including your reporting responsibilities, from those in
effect immediately prior to such change; provided, however, that no such
alteration in your reporting responsibilities alone shall be considered Good
Reason hereunder prior to the date which is six (6) months following the date of
the Change in Control;     (B)   A reduction by the Company in your annual base
salary or target bonus as in effect on the date hereof or as the same may be
increased from time to time (other than reductions similarly affecting all
officers of the Company); provided, however, that in no event shall a reduction
in your annual bonus under UST’s Incentive Compensation Plan that is based on
performance against pre-established criteria be considered a reduction in your
target bonus;     (C)   The relocation of your principal place of employment to
a location more than fifty (50) miles from the Greenwich, Connecticut
metropolitan area (or, if different, the metropolitan area in which the
Company’s principal executive offices are located immediately prior to the
Change in Control) except for required travel on the Company’s business to an
extent substantially consistent with your present business travel obligations;  
  (D)   The failure by the Company to pay to you any portion of your current
compensation, except pursuant to a voluntary deferral by you or an
across-the-board compensation deferral similarly affecting all officers of the
Company and all officers of any Person whose actions resulted in a Change in
Control or any Person affiliated with the Company or such Person, or to pay to
you any portion of an installment of deferred compensation under any deferred
compensation program of the Company within seven (7) days of the date such
compensation is due;     (E)   The failure by the Company to continue in effect
any compensation plan in which you participate immediately prior to the Change
in Control which is material to your total compensation, including but not
limited to the UST Inc. Retirement Income Plan for Salaried Employees, UST Inc.
Employees’ Savings Plan, UST Inc. Officers’ Supplemental Retirement Plan, UST
Inc. Incentive Compensation Plan and the 2005 UST Inc. Long-Term Incentive Plan,
or any substitute plans adopted prior to the Change in Control, unless an
equitable arrangement (embodied in an ongoing substitute or alternative plan)
has been made with respect to such plan, or the

8



--------------------------------------------------------------------------------



 



      failure by the Company to continue your participation therein (or in a
substitute or alternative plan) on a basis not materially less favorable, both
in terms of the amount of benefits provided and the level of your participation
relative to other participants, as existed at the time of the Change in Control;
    (F)   The failure by the Company to continue to provide you with benefits
substantially similar to those enjoyed by you under any of the life insurance,
medical, health and accident, or disability plans in which you are participating
at the time of the Change in Control, the taking of any action by the Company
which would directly or indirectly materially reduce any of such benefits or
deprive you of any material fringe benefit enjoyed by you at the time of the
Change in Control, or the failure by the Company to provide you with the number
of paid vacation days to which you are entitled on the basis of years of service
with the Company in accordance with the Company’s normal vacation policy in
effect at the time of the Change in Control;     (G)   The failure of the
Company to obtain a satisfactory agreement from any successor to assume and
agree to perform this Agreement, as contemplated in Section 14 hereof; or    
(H)   Any purported termination of your employment which is not effected
pursuant to a Notice of Termination satisfying the requirements of Subsection
(f) hereof (and, if applicable, the requirements of Subsection (c) hereof); for
purposes of this Agreement, no such purported termination shall be effective.

      Your right to terminate your employment pursuant to this Subsection
(d) shall not be affected by your incapacity due to physical or mental illness,
provided, however, that the Company’s reassignment of your duties and
responsibilities during a period of your incapacity due to physical or mental
illness shall not under any circumstances constitute Good Reason hereunder. Your
continued employment shall not constitute consent to, or a waiver of rights with
respect to, any circumstance constituting Good Reason hereunder.     (e)  
Employment by Affiliates. For purposes of this Agreement, in no event shall a
termination of your employment with the Company be deemed to occur as a result
of your transfer to, or employment by, UST or any of its affiliates during the
term of this Agreement.

9



--------------------------------------------------------------------------------



 



  (f)   Notice of Termination. Any purported termination of your employment by
the Company or by you shall be communicated by written “Notice of Termination”
to the other party hereto in accordance with this Section 8(f). “Notice of
Termination” shall mean a notice which shall indicate the specific termination
provision in this Agreement relied upon and shall set forth in reasonable detail
the facts and circumstances claimed to provide a basis for termination of your
employment under the provision so indicated.     (g)   Date of Termination, Etc.
“Date of Termination” shall mean (a) if your employment is terminated for
Disability, thirty (30) days after Notice of Termination is given (provided that
you shall not have returned to the full- time performance of your duties during
such thirty (30) day period), and (b) if your employment is terminated pursuant
to Subsection (c) or (d) hereof or for any other reason (other than Disability),
the date specified in the Notice of Termination (which, in the case of a
termination pursuant to Subsection (c) hereof shall not be less than thirty
(30) days, unless a shorter time is provided by the Company prior to the
occurrence of a Change in Control, and in the case of a termination pursuant to
Subsection (d) hereof shall not be less than fifteen (15) nor more than sixty
(60) days, respectively, from the date such Notice of Termination is given).
Notwithstanding the foregoing, following the occurrence of a Change in Control,
if, within fifteen (15) days after any Notice of Termination is given, or, if
later, prior to the Date of Termination (as determined without regard to this
provision), the party receiving such Notice of Termination notifies the other
party that a dispute exists concerning the termination, then the Date of
Termination shall be the date on which the dispute is finally determined, either
by mutual written agreement of the parties, by a binding arbitration award, or
by a final judgment, order or decree of a court of competent jurisdiction (which
is not appealable or with respect to which the time for appeal therefrom has
expired and no appeal has been perfected); and provided, further, that the Date
of Termination shall be extended by a notice of dispute only if such notice is
given in good faith and the party giving such notice pursues the resolution of
such dispute with reasonable diligence. Pending the resolution of any such
dispute following the occurrence of a Change in Control, the Company will
continue to pay you your full compensation in effect when the notice giving rise
to the dispute was given (including, but not limited to, base salary) and
continue to include you as a participant in all compensation, benefit and
insurance plans in which you were participating when the notice giving rise to
the dispute was given, until the dispute is finally resolved in accordance with
this Subsection. Notwithstanding the preceding sentence, to the extent necessary
to avoid a violation of section 409A(a)(2)(B) of the Internal Revenue Code of
1986, as amended (the “Code”), as reasonably determined by the Company, payment

10



--------------------------------------------------------------------------------



 



      of such compensation and provision of such compensation, benefit and
insurance plan coverage will be delayed until the date that is six months after
the date of your separation from service (within the meaning of section 409A of
the Code); provided, however, that the lump sum value of amounts which are
delayed as a result of section 409(A) of the Code shall be paid as soon as
practicable thereafter. Amounts paid during the pendency of a dispute under this
Subsection are in addition to all other amounts due under this Agreement, and
shall not be offset against or reduce any other amounts due under this Agreement
and shall not be reduced by any compensation earned by you as the result of
employment by another employer.     (h)   Release/Resignations. As a condition
and in consideration of the benefits provided under Section 9(b) and Section 10
of this Agreement, you agree and covenant (i) to execute a general release, in
the form attached hereto as Appendix I (the “Release”), of any and all claims
you may have or may believe you have against UST and/or its affiliates and their
officers, directors, employees, agents or representatives and any of their
successors and/or assigns; (ii) as more particularly described in the Release,
not to seek any recovery against UST and/or its affiliates and their officers,
directors, employees, agents or representatives any of their successors and/or
assigns for any cause or reason related to or arising from your employment with
the Company or any of its affiliates or the termination thereof, other than a
failure or refusal of the Company to pay you (x) the benefits described in
Section 9(b) or Section 10 hereof, and (y) the benefits to which you are
entitled subsequent to your termination of employment pursuant to the terms of
one or more of the employee benefit plans maintained by the Company; (iii) to
adhere to the provisions of Section 11 hereof; and (iv) to cooperate fully with
UST and its affiliates concerning reasonable requests for information about the
business of UST or any of its affiliates or your involvement and participation
therein, including, but not limited to, with respect to the defense or
prosecution of any claims or actions in existence now or in the future as more
particularly described in the Release. The covenant set forth in clause (ii) of
this Section 8(h) includes, without limitation, seeking any recovery against
UST, any of its affiliates or their officers, directors, employees, agents or
representatives and any of their successors and/or assigns in any forum,
including without limitation any court, administrative agency or otherwise. In
the event of your termination of employment under any of the circumstances
described in Section 8, you further agree to resign all offices or directorships
that you may hold with UST and any of its affiliates, as the case may be, in a
form acceptable to the Company.

11



--------------------------------------------------------------------------------



 



9.   Severance Compensation Prior to a Change in Control. Prior to a Change in
Control, you shall be entitled to the following benefits, provided that such
termination occurs during the term of this Agreement:

  (a)   If your employment is terminated by the Company for Cause or by you for
any reason, or because of your death or Disability, the Company shall pay you
your full base salary through the Date of Termination at the rate in effect at
the time Notice of Termination is given, and provide you with all other normal
post-termination amounts (if any) to which you are entitled under the terms and
conditions of any compensation or benefit plan maintained by the Company in
which you participated as of the Date of Termination at the time such payments
are due, and the Company shall have no further obligations to you under this
Agreement.     (b)   If your employment is terminated by the Company other than
for Cause, Disability or death or by you for Good Reason as defined in
Section 8(d)(i) through (iv), then you shall be entitled to the benefits
provided below, subject to your execution of a release described in Section 8(h)
and provided that such release becomes effective and has not been revoked in
accordance with the terms thereof:

  (i)   the Company shall pay to you your full base salary through the Date of
Termination at the rate in effect at the time Notice of Termination is given, no
later than the fifth day following the Date of Termination; and shall provide
you with all other normal post-termination amounts (if any) to which you are
entitled under the terms and conditions of any compensation or benefit plan of
the Company at the time such payments are due;     (ii)   to the extent that an
annual bonus has not been paid to you in respect of any fiscal year, the Company
shall pay to you, at the time that annual bonuses in respect of such fiscal year
are regularly paid by the Company (but not later than 2-1/2 months after the end
of such fiscal year, or as soon as practicable thereafter), the product of
(x) the actual annual bonus that you would have been entitled to under the UST
Inc. Incentive Compensation Plan had you remained employed through the regular
payment date and (y) a fraction, the numerator of which is the number of days
that have elapsed in each such fiscal year through the Date of Termination, and
the denominator of which is 365; provided, however, that payments shall be
delayed until the date that is six (6) months after your separation from
service, within the meaning of Code section 409A, to the extent the Company
reasonably determines such delay is

12



--------------------------------------------------------------------------------



 



      necessary to avoid a violation of Code section 409A(a)(2)(B); provided,
further, that the lump sum value of amounts which are delayed as a result of
section 409(A) of the Code shall be paid as soon as practicable thereafter;    
(iii)   in lieu of any further salary and bonus payments to you for periods
subsequent to the Date of Termination, the Company shall pay to you, in 24 equal
monthly installments, a severance payment equal to the product of (1) the sum of
(A) your annual salary rate in effect immediately prior to the Date of
Termination, and (B) an amount equal to seventy-five percent (75%) of the target
annual bonus in effect as of the Date of Termination, which shall not be deemed
to be less than $2,000,000, and (2) the number two (2); provided, however, that
payments shall be delayed until the date that is six (6) months after your
separation from service, within the meaning of Code section 409A, to the extent
the Company reasonably determines such delay is necessary to avoid a violation
of Code section 409A(a)(2)(B); provided, further, that the lump sum value of
amounts which are delayed as a result of section 409(A) of the Code shall be
paid as soon as practicable thereafter;     (iv)   for a twenty-four (24) month
period following the Date of Termination, the Company shall arrange to provide
you with life insurance benefits substantially similar to those which you were
receiving immediately prior to the Notice of Termination at a cost and level of
benefits which are substantially similar to those you were receiving prior to
the Date of Termination; provided, however, that the Company’s payments for such
life insurance shall be delayed until the date that is six (6) months after your
separation from service, within the meaning of Code section 409A, to the extent
the Company reasonably determines such delay is necessary to avoid a violation
of Code section 409A(a)(2)(B); provided, further, that the lump sum value of
amounts which are delayed as a result of section 409(A) of the Code shall be
paid as soon as practicable thereafter. Benefits otherwise receivable by you
pursuant to this paragraph (iv) shall be reduced to the extent comparable
coverage is actually provided to you by another employer during the twenty-four
(24) month period following your termination, and any such coverage actually
provided to you by such employer shall be reported to the Company;     (v)   the
Company shall provide you with group health insurance coverage in accordance
with Section 10(d) below. Benefits

13



--------------------------------------------------------------------------------



 



      otherwise receivable pursuant to this paragraph (v) shall be reduced to
the extent comparable benefits are actually received by you from another
employer during the twenty-four (24) month period following your termination,
and any such benefits actually received by you from such employer shall be
reported to the Company;     (vi)   through the Date of Termination, you shall
continue to accrue benefits under the UST Inc. Officers’ Supplemental Retirement
Plan (“SOP”), UST Inc. Retirement Income Plan for Salaried Employees, UST Inc.
Benefit Restoration Plan and the UST Inc. Excess Retirement Benefit Plan
(together, the “Retirement Plans”) as in effect on the date hereof,
notwithstanding any subsequent amendment thereto; provided, however, that in no
event shall you accrue benefits under such Retirement Plans beyond the first
anniversary of your last day of active employment. In addition, regardless of
your age and years of service as of the Date of Termination, you shall be deemed
to have met the requirements of Section 2 of the SOP in order to be treated as a
Participant as such term is defined in the SOP; provided, however, that the
benefits payable to you under the SOP will be determined based upon your actual
age and service on your Date of Termination and in a manner consistent with the
methodology used in the schedule set forth in Section 3(c) of the SOP. Any
benefits due under SOP or any other retirement plans (including any offset for
payments under qualified plans) shall be payable in accordance with the terms of
the SOP and any other retirement plans and will become payable at the time and
in the form permitted under the SOP and any other retirement plans, as may be
amended from time to time. Notwithstanding the preceding sentence, payments
shall be delayed until the date that is six (6) months after your separation
from service, within the meaning of Code section 409(A), to the extent the
Company reasonably determines such delay is necessary to avoid a violation of
Code section 409(A)(a)(2)(B); and     (vii)   UST shall extend to you the same
indemnification arrangements as are generally provided to other similarly
situated officers to the extent authorized by applicable law and in accordance
with Article VIII of UST’s By-Laws.

  (c)   Except as provided in Section 9(b)(iv) or Section 10(d) hereof, you
shall not be required to mitigate the amount of any payment provided for in this
Section 9 by seeking other employment or otherwise, nor shall the amount of any
payment or benefit provided for in this Section 9 be reduced by any

14



--------------------------------------------------------------------------------



 



      compensation earned by you as the result of employment by another
employer, by retirement benefits, by offset against any amount claimed to be
owed by you to the Company, or otherwise.

10.   Severance Compensation on, in Anticipation or Contemplation of or
Following a Change in Control. In the event of your Disability or a termination
by you for Good Reason or by the Company without Cause on or following a Change
in Control or a termination by you for Good Reason or by the Company without
Cause that is made in anticipation or contemplation of and occurs within thirty
(30) days prior to a Change in Control, you shall be entitled to the following
benefits upon termination of your employment; provided that such period of
Disability or termination occurs during the term of this Agreement:

  (a)   During any period that you fail to perform your full-time duties with
the Company as a result of a period of Disability, you shall continue to receive
your base salary at the rate in effect at the commencement of any such period,
together with all compensation payable to you under the Long-Term Disability
Plan for Salaried Employees or other plan during such period, until your
employment is terminated pursuant to Section 8(b) thereof. Thereafter your
benefits shall be determined under the Company’s retirement, insurance and other
compensation programs then in effect in accordance with the terms of such
programs.     (b)   If your employment is terminated by reason of your death or
by the Company for Cause or by you other than for Good Reason as defined in
Section 8(d)(A) through (H), the Company shall pay you your full base salary
through the Date of Termination at the rate in effect at the time Notice of
Termination is given, and provide you with all other normal post-termination
amounts (if any) to which you are entitled under the terms and conditions of any
compensation or benefit plan of the Company at the time such payments are due,
and the Company shall have no further obligations to you under this Agreement.  
  (c)   If your employment is terminated by you for Good Reason as defined in
Section 8(d)(A) through (H) or by the Company other than for Cause, Disability
or death, then, you shall be entitled to the benefits provided below, subject to
your execution of a release described in Section 8(h) and provided that such
release becomes effective and has not been revoked in accordance with the terms
thereof:

  (i)   the Company shall pay to you your full base salary through the Date of
Termination at the rate in effect at the time Notice of Termination is given, no
later the fifth day following the Date of Termination;

15



--------------------------------------------------------------------------------



 



      and provide you with all other normal post-termination amounts (if any) to
which you are entitled under the terms and conditions of any compensation or
benefit plan of the Company at the time such payments are due;     (ii)   to the
extent that an annual bonus has not been paid to you in respect of any fiscal
year, the Company shall pay to you, at the time that annual bonuses in respect
of such fiscal year are regularly paid by the Company (but not later than
2-1/2 months after the end of such fiscal year, or as soon as practical
thereafter), the product of (x) an amount equal to the target annual bonus in
effect immediately preceding the Date of Termination or, if greater, such target
in effect immediately prior to the Change in Control, and (y) a fraction, the
numerator of which is the number of days that have elapsed in the fiscal year in
which the Date of Termination occurs through the Date of Termination, and the
denominator of which is 365; provided, however, that payments shall be delayed
until the date that is six (6) months after your separation from service, within
the meaning of Code section 409(A), to the extent the Company reasonably
determines such delay is necessary to avoid a violation of Code section
409(A)(a)(2)(B);     (iii)   in lieu of any further salary and bonus payments to
you for periods subsequent to the Date of Termination, the Company shall pay as
severance pay to you, no later than the fifth day following the Date of
Termination (or, to the extent necessary to avoid a violation of section
409A(a)(2)(B) of the Code, as reasonably determined by the Company, on the date
that is six months after the date of your separation from service, within the
meaning of section 409A of the Code), a lump-sum payment equal to the product of
(1) the sum of (A) your annual salary rate in effect as of the Date of
Termination or, if greater, such rate in effect immediately prior to the Change
in Control, and (B) an amount equal to 100% of the target annual bonus in effect
as of the Date of Termination or, if greater, such target in effect immediately
prior to the Change in Control, which, in either case, shall not be deemed to be
less than $2,000,000, and (2) the number two (2);     (iv)   the Company also
shall reimburse you for all legal fees and expenses incurred by you as a result
of such termination (including all such fees and expenses, if any, incurred in
contesting or disputing any such termination or in seeking to obtain or enforce
any right or benefit provided by this Agreement or in connection with any tax

16



--------------------------------------------------------------------------------



 



      audit or proceeding to the extent attributable to the application of Code
section 4999 to any payment or benefits provided hereunder), but only to the
extent that the reimbursement – (1) qualifies for exclusion from income as a
working condition fringe benefit pursuant to section 132 of the Code, (2) is
otherwise exempt from coverage under section 409A of the Code, or (3) may be
paid without violating section 409A of the Code. If more than one of (1) through
(3) in the prior sentence applies, they shall be applied in the manner that
permits the maximum reimbursement;     (v)   for a twenty-four (24) month period
after such termination, the Company shall arrange to provide you with life
insurance benefits substantially similar to those which you were receiving
immediately prior to the Notice of Termination (as well as the group health
coverage described in Section 10(d) below), at a cost and level of benefits
which are substantially similar to those you were receiving prior to the Date of
Termination; provided, however, that the Company’s payments for such life
insurance shall be delayed until the date that is six (6) months after your
separation from service, within the meaning of Code section 409A, to the extent
the Company reasonably determines such delay is necessary to avoid a violation
of Code section 409A(a)(2)(B); provided, further, that the lump sum value of
amounts which are delayed as a result of section 409(A) of the Code shall be
paid as soon as practicable thereafter. Benefits otherwise receivable by you
pursuant to this paragraph (v) shall be reduced to the extent comparable
coverage is actually provided to you by another employer during the twenty-four
(24) month period following your termination, and any such coverage actually
provided to you by such employer shall be reported to the Company; and     (vi)
  Notwithstanding any subsequent amendment to the SOP, you shall be entitled to
the benefits and treatment applicable to SOP accrued benefits in the event of a
Change in Control in accordance with the terms of the SOP as in effect
immediately preceding a Change in Control.

  (d)   For a twenty-four (24) month period after the termination referenced in
Section 9(b) or Section 10(c), the Company shall arrange to provide you with
group health coverage substantially similar to that which you were receiving
immediately prior to the Notice of Termination.

17



--------------------------------------------------------------------------------



 



  (i)   If section 409A(a)(2)(B) of the Code (the “Six-Month Delay”) applies to
you at the Date of Termination and such coverage is provided under a
self-insured medical reimbursement plan maintained by the Company (within the
meaning of section 105(h) of the Code):

  (1)   there will be no charge to you for such coverage for any month that
falls within the first six months following the date of your separation from
service (within the meaning of section 409A of the Code); provided, however,
that no health expenses will be paid or reimbursed pursuant to such no-charge
coverage later than December 31 of the second calendar year following the
calendar year in which your separation from service (within the meaning of
section 409A of the Code) occurred;     (2)   the charge to you for each
remaining month of coverage will equal the Company’s monthly COBRA charge for
such coverage, and you will be required to pay such monthly charge in accordance
with the Company’s standard COBRA premium payment requirements; and     (3)   on
the date that is six months following the date of your separation from service
(within the meaning of section 409A of the Code), the Company will pay you a
lump sum in cash equal to the product of the (I) the Company’s monthly COBRA
charge on the payment date for family coverage under the Company’s group health
plan, and (II) the difference between (a) the number twenty-four (24), and
(b) the number of months of coverage provided under clause (1) above.

  (ii)   If the Six-Month Delay does not apply to you at the Date of Termination
and such coverage is provided under a self-insured medical reimbursement plan
maintained by the Company (within the meaning of section 105(h) of the Code):

  (1)   the charge to you for each month of such coverage will equal the
Company’s monthly COBRA charge for such coverage, and you will be required to
pay such monthly charge in accordance with the Company’s standard COBRA premium
payment requirements; and

18



--------------------------------------------------------------------------------



 



  (2)   on the Date of Termination, the Company will pay you a lump sum in cash
equal to the product of (I) the Company’s monthly COBRA charge on the payment
date for family coverage under the Company’s group health plan, and (II) the
number twenty-four (24).

  (iii)   Regardless of whether the Six-Month Delay applies to you at the Date
of Termination, if such coverage is provided under a fully-insured medical
reimbursement plan (within the meaning of section 105(h) of the Code), there
will be no charge to you for such coverage.

  (e)   If any of the Total Payments (as defined below) will be subject to the
tax (the “Excise Tax”) imposed by section 4999 of the Code, the Company shall
pay to you an additional amount (the “Gross-Up Payment”) such that the net
amount retained by you, after deduction of any Excise Tax on the Total Payments
and any federal, state and local income and employment taxes and Excise Tax upon
the Gross-Up Payment, shall be equal to the Total Payments. The Gross-Up Payment
will be paid to you in a lump sum no later than the fifth day following the Date
of Termination or, to the extent necessary to avoid a violation of Code section
409A(a)(2)(B), as reasonably determined by the Company, on the date that is six
months after the date of your separation from service (within the meaning of
section 409A of the Code). Notwithstanding the foregoing provisions of this
Section 10(e), if it shall be determined that you are entitled to the Gross-Up
Payment, but that the Parachute Value (as defined below) of the Total Payments
does not equal or exceed 110% of the Safe Harbor Amount (as defined below), then
no Gross-Up Payment shall be made to you and the amounts payable to you under
this Agreement shall be reduced to the extent necessary to cause the Parachute
Value of the Total Payments, in the aggregate, to be equal to the Safe Harbor
Amount.     (f)   For purposes of determining whether any of the Total Payments
will be subject to the Excise Tax and the amount of such Excise Tax, (i) all
payments or benefits received or to be received by you in connection with a
Change in Control or the termination of your employment (whether payable
pursuant to the terms of this Agreement or of any other plan, arrangement or
agreement with the Company or any of its affiliates or successors, any person
whose actions result in a Change in Control or any person affiliated (or which,
as a result of the completion of the transactions causing a Change in Control,
will become affiliated) with the Company or such person within the meaning of
section 1504 of the Code (such payments or benefits, excluding the Gross-Up
Payments, being hereinafter referred to as the

19



--------------------------------------------------------------------------------



 



      “Total Payments”)) shall be treated as “parachute payments” (within the
meaning of section 280G(b)(2) of the Code) unless, in the opinion of tax counsel
selected by the independent auditors of the Company (as of the date immediately
prior to the Change in Control) and reasonably acceptable to you, such payments
or benefits (in whole or in part) do not constitute parachute payments,
including by reason of section 280G(b)(4)(A) of the Code; (ii) all “excess
parachute payments” (within the meaning of section 280G(b)(1) of the Code) shall
be treated as subject to the Excise Tax, unless in the opinion of such tax
counsel such excess parachute payments represent reasonable compensation for
services actually rendered (within the meaning of section 280G(b)(4)(B) of the
Code) in excess of the “base amount” (within the meaning of section 280G(b)(3)
of the Code), or are not otherwise subject to the Excise Tax; and (iii) the
value of any noncash benefits or any deferred payment or benefit shall be
determined by the Company’s independent auditors in accordance with the
principles of sections 280G(d)(3) and (4) of the Code and the regulations
promulgated thereunder. For purposes of determining the amount of the Gross-Up
Payment, you shall be deemed to pay federal income taxes at the highest marginal
rate of federal income taxation in the calendar year in which the Gross-Up
Payment is to be made and state and local income and employment taxes at the
highest marginal rate of taxation in your state and locality of residence on the
Date of Termination (or such other date as is hereinafter described), net of the
maximum reduction in federal income taxes that could be obtained from deduction
of such state and local taxes. For purposes of this Agreement, (x) the term
“Parachute Value” when applied to any payment shall mean the present value as of
the date of the Change in Control of the portion of such payment that is treated
as a “parachute payment” under section 280G(b)(2) of the Code, as determined by
tax counsel for purposes of determining whether and to what extent the Excise
Tax will apply to you and (y) the term “Safe Harbor Amount” shall mean 2.99
times your “base amount”, within the meaning of section 280G(b)(3) of the Code.
    (g)   In the event that the Excise Tax is subsequently determined to be less
than the amount taken into account hereunder at the Date of Termination (or such
other date as in hereinafter described), you shall repay to the Company at the
time that the amount of such reduction in Excise Tax is finally determined the
portion of the Gross-Up Payment attributable to such reduction (plus the portion
of the Gross-Up Payment attributable to the Excise Tax and federal, state and
local income and employment taxes imposed on the Gross-Up Payment being repaid
by you if such repayment results in a reduction in Excise Tax or federal, state
or local income and employment taxes deduction) plus interest on the amount of
such repayment

20



--------------------------------------------------------------------------------



 



      at 120% of the applicable federal rate (as defined in section 1274(d) of
the Code). In the event that Excise Tax is determined to exceed the amount taken
into account hereunder at the time of the termination of your employment, or at
such other time as is hereinafter described (including by reason of any payment
the existence or amount of which cannot be determined at the time of the
Gross-Up Payment), the Company shall make an additional gross-up payment in
respect of such excess (plus any interest payable with respect to such excess)
within five (5) business days following the time that the amount of such excess
is finally determined. To the extent that payment of the amount provided for in
the preceding sentence would constitute a violation of Section 409A of the Code
(as determined by the tax counsel referenced in Section 10(f) or by another tax
counsel selected in accordance with the same procedure specified in
Section 10(f)), such amount shall include an additional sum such that the amount
retained by you after deductions for any amounts owed under Section 409A, or for
any federal, state and local income and employment taxes, shall be equal to the
amount described in the preceding sentence.     (h)   Except as provided in
Section 10(c)(v) or Section 10(d) hereof, you shall not be required to mitigate
the amount of any payment provided for in this Section 10 by seeking other
employment or otherwise, nor shall the amount of any payment or benefit provided
for in this Section 10 be reduced by any compensation earned by you as the
result of employment by another employer, by retirement benefits, by offset
against any amount claimed to be owed by you to the Company, or otherwise.

11.   Noncompetition. You agree that you will not engage in any Competitive
Activity during the one-year period following your termination of employment
with the Company for any reason (or, where you receive payments pursuant to
Section 9(b) or Section 10(c) hereof, then during the two-year period following
your termination of employment with the Company). For purposes of this Section,
“Competitive Activity” shall mean activity, without the written consent of an
authorized officer of UST, consisting of your participation in the management
of, or acting as a consultant for or employee of, any business operation of any
enterprise if such operation (a “Competitive Operation”) is then in substantial
and direct competition with any business operation of UST and/or any of its
affiliates, any place in the world, as now or hereafter designated by the Board;
provided, however, that no business operation may be designated as a business
operation that is in substantial competition with UST and/or any of its
affiliates unless the profits, sales or assets attributable to such business
operation amount to at least ten percent (10%) of said business’ total profits,
sales or assets. Competitive Activity shall not include (1) the mere ownership
of up to five percent (5%) of the outstanding securities in any enterprise; or
(2) the participation in the management of, or acting

21



--------------------------------------------------------------------------------



 



    as a consultant for or employee of, any enterprise or any business operation
thereof, other than in connection with a Competitive Operation of such
enterprise, provided that you do not furnish advice with respect to inventions,
processes, customers, methods of distribution, methods of manufacture, marketing
or business strategy relating to any Competitive Operation of such enterprise,
or the formation of a Competitive Operation.   12.   Confidentiality. You agree
not to disclose, either while employed by the Company or at any time thereafter,
to any person not employed by the Company, or not engaged to render services to
the Company, except with the prior written consent of an officer authorized to
act in the matter by the Board, any confidential information of the Company or
its affiliates obtained by you while in the employ of the Company, including,
without limitation, information relating to any of the Company’s or its
affiliates’ inventions, processes, formulae, plans, devices, compilations of
information, methods of distribution, customers, client relationships, marketing
strategies or trade secrets; provided, however, that this provision shall not
preclude you from the use or disclosure of information known generally to the
public or of information not considered confidential by persons engaged in the
business conducted by the Company or from disclosure required by law or court
order (and to your legal counsel in connection therewith). The agreement herein
made in this Section 12 shall be in addition to, and not in limitation or
derogation of, any obligations otherwise imposed by law upon you in respect of
confidential information and trade secrets of the Company or its affiliates.  
13.   Non-Solicitation. You agree that you shall not solicit any person who is a
customer of the business conducted by the Company or its affiliates, or any
business in which you have been engaged on behalf of the Company or its
affiliates at any time during the Term of this Agreement and for a two (2) year
period thereafter on behalf of an employer affiliated with you or any business
described in Section 11; or induce or attempt to persuade any employee of the
Company or any of its affiliates to terminate his employment relationship in
order to enter into employment with an employer affiliated with you or any
business described in Section 11.   14.   Successors: Binding Agreement.

  (a)   The Company shall require any successor (whether direct or indirect, by
purchase, merger, consolidation or otherwise) to all or substantially all of the
business and/or assets of the Company to expressly assume and agree to perform
this Agreement in the same manner and to the same extent that the Company would
be required to perform it if no such succession had taken place. Failure of the
Company to obtain such assumption and agreement

22



--------------------------------------------------------------------------------



 



      prior to the effectiveness of any such succession shall be a breach of
this Agreement and shall entitle you to compensation from the Company in the
same amount and on the same terms to which you would be entitled hereunder if
you terminate your employment for Good Reason following a Change in Control,
except that for purposes of implementing the foregoing, the date on which any
such succession becomes effective shall be deemed the Date of Termination. As
used in this Agreement, “Company” shall mean the Company as hereinbefore defined
and any successor to its business and/or assets as aforesaid which assumes and
agrees to perform this Agreement by operation of law, or otherwise.     (b)  
This Agreement shall inure to the benefit of and be enforceable by your personal
or legal representative, executors, administrators, successors, heirs,
distributees, devisees and legatees. If you should die while any amount would
still be payable to you hereunder if you had continued to live, all such
payments, unless otherwise provided herein, shall be paid in accordance with the
terms of this Agreement to your devisee, legatee or other designee or, if there
is no such designee, to your estate.

15.   Notice. For the purpose of this Agreement, notices and all other
communications provided for in the Agreement shall be in writing and shall be
deemed to have been duly given when delivered or mailed by United States
certified or registered mail, return receipt requested, postage prepaid,
addressed to the respective addresses set forth on the first page of this
Agreement, provided that all notice to the Company shall be directed to the
attention of the Board with a copy to the Secretary of the Company, or to such
other address as either party may have furnished to the other in writing in
accordance herewith, except that notice of change of address shall be effective
only upon receipt.   16.   Miscellaneous. No provision of this Agreement may be
modified, waived or discharged unless such waiver, modification or discharge is
agreed to in writing and signed by you and such officer as may be specifically
designated by the Board. No waiver by either party hereto at any time of any
breach by the other party hereto of, or compliance with, any condition or
provision of this Agreement to be performed by such other party shall be deemed
a waiver of similar or dissimilar provisions or conditions at the same or at any
prior or subsequent time. No agreements or representations, oral or otherwise,
express or implied, with respect to the subject matter hereof have been made by
either party which are not expressly set forth in this Agreement. The validity,
interpretation, construction and performance of this Agreement shall be governed
by the laws of the State of Delaware without regard to its conflicts of law
principles. All references to sections of the Exchange Act or the Code shall be
deemed also to refer to any successor provisions to such sections. Any payments
provided for hereunder shall

23



--------------------------------------------------------------------------------



 



    be paid net of any applicable withholding required under federal, state or
local law. The obligations of the Company under Sections 9 and 10 and your
obligations under Section 11, 12 and 13 shall survive the expiration of the term
of this Agreement.   17.   Validity. The invalidity or unenforceability of any
provision of this Agreement shall not affect the validity or enforceability of
any other provision of this Agreement, which shall remain in full force and
effect.   18.   Counterparts. This Agreement may be executed in several
counterparts, each of which shall be deemed to be an original but all of which
together will constitute one and the same instrument.   19.   Arbitration. Any
dispute or controversy arising under or in connection with this Agreement shall
be settled exclusively by arbitration, conducted before a panel of three
arbitrators in New York, New York, in accordance with the rules of the American
Arbitration Association then in effect. Judgment may be entered on the
arbitrator’s award in any court having jurisdiction; provided, however, that you
shall be entitled to seek specific performance of your right to be paid until
the Date of Termination during the pendency of any dispute or controversy
arising under or in connection with the Agreement.   20.   Code Section 409A. It
is intended that any amounts payable under this Agreement and the Company’s and
your exercise of authority or discretion hereunder shall comply with the
provisions of Section 409A of the Internal Revenue Code and the treasury
regulations relating thereto so as not to subject you to the payment of interest
and tax penalty which may be imposed under Section 409A. In furtherance of this
intent, to the extent that any regulations or other guidance issued under
Section 409A after the date of this Agreement would result in you being subject
to the payment of such interest or tax penalty, the Company and you agree to
amend this Agreement in order to bring this Agreement into compliance with
Section 409A in a manner that has the least adverse effect on the Executive.  
21.   Entire Agreement. This Agreement sets forth the entire agreement of the
parties hereto in respect of the subject matter contained herein and supersedes
all prior agreements, promises, covenants, arrangements, communications,
representations or warranties, whether oral or written, by any officer, employee
or representative of any party hereto; including, without limitation, the Letter
Agreement between you and UST, dated September 13, 2004, and any addendums,
amendments or modifications thereof; and any prior agreement of the parties
hereto in respect of the subject matter contained herein is hereby terminated
and cancelled. Notwithstanding the foregoing, nothing contained herein shall be
deemed to be a termination or cancellation of your right to indemnification by
UST as an officer

24



--------------------------------------------------------------------------------



 



    pursuant to: (a) applicable state law, with all exclusions and exceptions
provided by such law to remain in full force and effect; (b) any indemnification
agreement entered into between you and UST which shall remain in full force and
effect; (c) any applicable director and officer insurance arrangements; and
(d) in accordance with Article VIII of UST’s By-Laws.

          If this letter sets forth our agreement on the subject matter hereof,
kindly sign and return to the Company the enclosed copy of this letter, which
will then constitute our agreement on this subject.
UST Inc.

         
By:
  /s/ Peter J. Neff    
 
 
 
Name: Peter J. Neff    
 
  Title: Chairman, Compensation Committee    

Agreed to this 7th day
of December, 2006.

     
/s/ Murray S. Kessler
 
   
Murray S. Kessler
   

25



--------------------------------------------------------------------------------



 



RELEASE AGREEMENT
     THIS RELEASE, entered into this [          ] day of [                    ]
by [Name], residing at [                    ] hereinafter referred to as the
“Employee”).
W I T N E S S E T H:
     WHEREAS, the Employee, and UST Inc., a Delaware corporation (“UST”), having
its principal office in Greenwich, Connecticut, entered into a letter agreement
(the “Agreement”) dated as of                                         , 2006,
pursuant to Section 3(h) of which Employee and covenanted, to execute a general
release of any and all claims he may have or may believe he has against UST, its
affiliates and/or their respective officers, directors, employees, agents and
representatives; and
     WHEREAS, the employment of the Employee was terminated as of [          ];
     NOW, THEREFORE, in consideration of the benefits to be provided to the
Employee pursuant to the Agreement, it is agreed as follows:
1. The Employee voluntarily, knowingly and willingly releases and forever
discharges UST, its parents, subsidiaries and affiliates, together with their
respective past and present officers, directors, partners, shareholders,
employees and agents, and each of their predecessors, successors and assigns,
from any and all charges, complaints, claims, promises, agreements,
controversies, causes of action and demands of any nature whatsoever which
against them the Employee or his executors, administrators, successors or
assigns ever had, now have or hereafter can, shall or may have by reason of any
matter, cause or thing whatsoever arising prior to the time the Employee signs
this agreement.
2. The release being provided by the Employee in this agreement includes, but is
not limited to, any rights or claims relating in any way to the Employee’s
employment relationship with UST, its parents, subsidiaries and affiliates, or
the termination thereof, or under any statute, including the federal Age
Discrimination in Employment Act (“the ADEA”), Title VII of the Civil Rights
Act, the Americans with Disabilities Act, or any other federal, state or local
law or judicial decision. Notwithstanding the foregoing, Employee does not
hereby release any rights to vested benefits under the terms of any employee
benefit plans maintained by UST pursuant to the Employee Retirement Income
Security Act (“ERISA”). Furthermore, nothing contained herein shall be deemed a
waiver of the Employee’s right to indemnification by UST as a corporate
officer/director pursuant to: (a) applicable state law, with all exclusions and
exceptions provided by such law to remain in full force and effect; (b) any
indemnification agreement entered into

26



--------------------------------------------------------------------------------



 



between the Employee and UST; (c) any applicable director and officer insurance
arrangements; and (d) in accordance with Article VIII of UST’s By-Laws.
3. By signing this release agreement, the Employee represents that he has not
and will not in the future commence any action or proceeding arising out of the
matters released hereby, and that he will not seek or be entitled to any award
of legal or equitable relief in any action or proceeding that may be commenced
on his behalf. This paragraph will not preclude the Employee from filing an
administrative charge of discrimination, provided Employee does not seek any
relief for himself/herself in connection with such proceeding. This paragraph
likewise does not prohibit the Employee from filing a lawsuit under the ADEA,
but the waiver and release in paragraph 2 will remain valid and enforceable to
bar any such claim.
4. By signing this release agreement, the Employee agrees to cooperate fully
with UST and its affiliates concerning reasonable requests for information about
the business of UST or any of its affiliates or your involvement and
participation therein; the defense or prosecution of any claims or actions now
in existence or which may be brought in the future against or on behalf of UST
or any of its affiliates which relate to events or occurrences that transpire
while the Employee was employed by UST and its affiliates; and in connection
with any investigation or review by any federal, state or local regulatory,
quasi-regulatory or self-governing authority (including, without limitation, the
Securities and Exchange Commission) as any such investigation or review relates
to events or occurrences that transpired while the Employee was so employed. The
Employee’s full cooperation shall include, but not be limited to, being
available to meet and speak with officers or employees of UST or any of its
affiliates and/or their counsel at reasonable times and locations, executing
accurate and truthful documents and taking such other actions as may reasonably
be requested by UST or any of its affiliates and/or their counsel to effectuate
the foregoing. UST agrees to reimburse you for any reasonable, out-of-pocket
travel, hotel and meal expenses incurred in connection with the Employee’s
performance of obligations pursuant to this paragraph 4 for which the Employee
has obtained prior approval from UST.
5. The Employee acknowledges that UST has hereby advised him to consult with an
attorney prior to signing this release agreement. The Employee represents that
he has had the opportunity to review this agreement and, specifically, the
release in paragraph 1, with an attorney of his choice. The Employee also agrees
that he has entered into this agreement freely and voluntarily.
6. The Employee acknowledges that he has been given at least twenty-one days to
consider the terms of this release agreement. Furthermore, once he has signed
this release agreement, the Employee shall have seven additional days from

27



--------------------------------------------------------------------------------



 



the date of signing this release agreement to revoke his consent hereto. The
release agreement will not become effective until seven days after the date the
Employee has signed it, which will be the effective date of this release
agreement.
     IN WITNESS WHEREOF, the Employee has executed this release agreement as of
the date first set forth above.

         
 
   
 
   
 
  Name    

     
 
 
   
WITNESS
   

28